This opinion is subject to administrative correction before final disposition.




                              Before
              HOLIFIELD, STEWART, and DEERWESTER
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Brandon S. BROWN
             Culinary Specialist Seaman (E-3), U.S. Navy
                              Appellant

                             No. 202000223

                           Decided: 19 May 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                         Stephen C. Reyes (trial)
                    Benjamin C. Robertson (post-trial)

 Sentence adjudged 26 June 2020 by a general court-martial convened
 at Fleet Activities Yokosuka, Japan, consisting of a military judge sit-
 ting alone. Sentence in the Entry of Judgment: confinement for 12
 months, reduction to pay grade E-1, and a bad-conduct discharge.

                           For Appellant:
          Lieutenant Commander W. Scott Stoebner, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
              United States v. Brown, NMCCA No. 202000223
                           Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court